CROSS, Judge.
Appellant, Samuel J. Trammel, seeks review of a final judgment entered in favor *869of appellees, Larry Frady Crane Service and Reliance Insurance Company, in an action seeking damages for personal injuries sustained by the appellant as a result of alleged negligence in the operation of a crane.
Upon review of the record on appeal and after consideration of the briefs submitted by counsel for the respective parties, we determine that the trial court erroneously instructed the jury that assumption of risk was a complete bar to recovery in a negligence action. The assumption of risk doctrine has been completely abrogated by the adoption of the comparative negligence principle. Rea v. Leadership Housing, Inc., 312 So.2d 818 (Fla.App.1975). Accordingly, the judgment entered in favor of appel-lees, Larry Frady Crane Service and Reliance Insurance Company, is reversed and the cause is remanded for a new trial.'
Reversed and remanded.
OWEN and MAGER, JJ., concur.